Citation Nr: 0414240	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-21 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for service-connected 
facial scars involving the nose, lips, right cheek and right 
forehead, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel

INTRODUCTION

The veteran had active military service from August 31, 1972, 
to August 25, 1975. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M & ROC) in White River Junction, Vermont, which increased 
evaluation of the veteran's small facial scars (nose, lip, 
right cheek, right forehead) non-tender, mildly disfiguring, 
from a non-compensable rating to a 10 percent rating, 
effective September 25, 2002.   

In October 2003, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

The symptoms of the veteran's facial scars involving the 
nose, lips, right cheek and right forehead more nearly 
approximate facial disfigurement with two or three 
characteristics of disfigurement, than facial disfigurement 
with one characteristic of disfigurement.


CONCLUSION OF LAW

The criteria for entitlement to an increased disability 
rating of 30 percent for the veteran's facial scars involving 
the nose, lips, right cheek and right forehead, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7800 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's June 1972 enlistment examination indicated a 
clinically normal head, face, neck, scalp, nose and mouth.  
An August 1975 dental treatment entry indicated that the 
veteran was involved in an automobile accident in July 1975, 
and was hospitalized until August 7, 1975.  According to an 
August 14, 1975, service treatment report, the veteran was 
involved in an accident while in Germany.  Glass was taken 
from his lip and forehead.  Physical exam revealed scars on 
the forehead and lip.  Edema was noted.  The veteran's 
February 1975 separation exam indicated a clinically normal 
head, face, neck, scalp, nose and mouth.  A scar located one-
half inch under his right eye was noted. 
 
In August 1975, the veteran filed a claim seeking service 
connection for injuries to his lip, nose, jaw and head 
sustained in an automobile accident.  In May 1975, the 
veteran was granted service connection for small scars, nose 
and lips, non-tender, nor disfiguring, and was assigned a 
non-compensable rating, effective August 26, 1975.  

In a statement received August 19, 1982, the veteran filed 
for an increased rating for his service-connected facial 
scars.  In a letter dated August 23, 1982, the M & ROC mailed 
a letter to the veteran requesting evidence showing that his 
facial scars were more disabling than previously determined 
by the M & ROC.  The letter stated that if evidence was not 
received within one year from the date of the letter, no 
benefits would be payable. 

In September 2002, the veteran filed for an increased rating 
for his service-connected facial scars.  He indicated that 
the scars had worsened over the years.




The veteran was given a VA examination in December 2002.  
According to the VA exam report, the veteran's C-file was 
reviewed.  The examiner stated that the veteran sustained 
multiple lacerations to his face in the left upper lip, right 
cheek, right forehead, and bridge of his nose from a car 
accident in 1975 while in Germany.  He was a passenger in a 
vehicle which hit a tree.  He was not seat belted.  He was 
hospitalized for about two weeks.  The veteran stated that he 
had some problems with residual infection at the lip from an 
infected suture.  This was opened and re-stitched.  No 
problems with infection followed this problem.  

At the December 2002 VA exam, the veteran's current and 
primary complaints were in regard to his scar on the nose in 
the bridge area.  He stated that in the summer, he had 
pruritus associated with the scar.  He indicated that in the 
last year, he had to change his glasses and associated nose 
pads on the glasses due to irritation of the scar.  After 
changing glasses, the irritation diminished.  However, 
itching in the bridge area only continued during the summer 
time.  The examiner stated that the veteran did not have 
complaints regarding his other scars, except with the scar on 
his right forehead.  The veteran stated that this scar was 
disfiguring, and the veteran's colleagues commented to him 
due to its disfigurement.  

Upon physical examination, the examiner discussed the 
veteran's four scars.  The first scar was in the left upper 
lip, mid portion measuring 1 cm x 1mm.  This scar was well 
healed.  It was more linear in shape.  It was non-tender, and 
non-adherent to the underlying tissue.  The texture was 
normal.  There was no surrounding ulceration or breakdown of 
the skin.  There was no elevation or depression of the scar.  
There was no tissue loss or keloid formation.  No 
inflammation or edema was noted.  The color of the scar was 
normal compared to the other surrounding area of skin.  
Disfigurement was minimal.

According to the VA exam report, the second well-identified 
scar was located in the right upper cheek below the lower 
eyelid.  This was horizontal in location, measuring 1.5 cm x 
1mm.  This scar was well healed.  It was non-tender.  There 
was no adherence to the underlying tissue.  The texture was 
normal.  There was no surrounding ulceration or breakdown of 
the skin.  The scar was non-depressed and non-elevated.  
There was no underlying tissue loss.  There was no 
inflammation, edema, or keloid formation.  The color of the 
scar was normal compared to the other surrounding area of 
skin.  Disfigurement was minimal.
  
The third scar was identified on the bridge of the nose, 
measuring 1 cm x 2 mm.  The scar was non-tender.  It was 
minimally adherent to the underlying tissue.  The texture was 
normal.  There was no ulceration or breakdown of the skin.  
The scar was mildly elevated.  There was no underlying tissue 
loss.  There was no inflammation, edema, or keloid formation.  
The scar color was normal compared to the other surrounding 
areas of skin.  Disfigurement was minimal.

The fourth scar was identified in the right side of the 
forehead.  It was horizontal in location, and measured 3 cm x 
2 mm.  The scar was well healed.  There was no tenderness to 
palpation.  It was not adherent to underlying tissue.  The 
texture was normal.  There was no ulceration or breakdown of 
the skin.  The scar was mildly elevated.  There was no 
surrounding tissue loss.  There was no inflammation, edema, 
or keloid formation.  The scar color was normal compared to 
the other surrounding skin.  Disfigurement was minimal.

According to the exam report, the examiner's diagnosis was 
multiple scars from lacerations sustained in an accident in 
1975.  The scars were located in the left upper lip, right 
upper cheek, right forehead, and bridge of the nose.  The 
only mildly disfiguring scar was in the right forehead.  The 
only symptomatic scar was the scar on the bridge of the nose 
with symptoms as described in the summer time.

In October 2003, the veteran appeared and testified at a 
personal hearing.  He indicated that of the four scars, the 
scar on his nose and on his forehead made him feel the most 
self-conscious, and they bothered him the most.  The veteran 
had grown a moustache in order to cover the scar on his lip.  
He indicated that he would not have grown his moustache if he 
did not had a scar on his lip.  When asked if any of his 
scars were tender, the veteran answered "no," but indicated 
that his lip bothered him at times, and during the summer his 
nose had some eczema.  The veteran clarified that his primary 
argument for an increased rating was based on disfigurement, 
rather than that the scars were tender and painful.   

Analysis

I.	Notice of VCAA Requirements.

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The M & ROC notified the veteran of the reasons for its 
decision, as well as the laws and regulations applicable to 
his claim.  This information was provided in the May 2003 
Statement of the Case.  In this document, the M & ROC also 
provided notice of what evidence it had considered.    
 
To comply with the aforementioned VCAA requirements, the M & 
ROC must satisfy the following four requirements.  

First, the M & ROC must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  Second, the M & ROC must inform the 
claimant of the information and evidence that VA will seek to 
provide.  Third, the M & ROC must inform the claimant of the 
information and evidence that the claimant is expected to 
provide.  Finally, the M & ROC must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2003).



In December 2002, the M & ROC sent the veteran a letter 
providing the notices required under VCAA.  In the letter of 
December 2002, the M & ROC explained the information and 
evidence needed to substantiate his claim of entitlement to 
an increased evaluation for service-connected facial scars 
involving the nose, lips, right cheek and right forehead, 
with specific references to the need to provide recent 
treatment records (within the past twelve months) or a 
statement describing how the condition had worsened.  The 
letter also explained what portion of the evidence and 
information would be obtained by VA, noting, for example, 
that VA would attempt to obtain such things as medical 
records, employment records, and records of other Federal 
agencies.  With regard to the claimant's responsibilities in 
the development of the claim, the letter of December 2002 
explained that the claimant needed to provide VA with such 
information as the names and addresses of persons and 
agencies having records relevant to the claim, along with a 
statement of the approximate time frames of the records.  
Finally, the claimant was asked to tell VA about any 
additional information or evidence he wanted VA to try to get 
for him.  Thus, the letter of December 2002, as well as 
several other documents sent to the claimant during the 
course of the development of the claim, provided notices as 
required under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In the instant case, the record reflects that the VCAA letter 
was sent in December 2002.  The letter told the veteran what 
evidence was needed to substantiate his claim.  The veteran 
has been made aware of how VA would assist him in obtaining 
evidence and information.  He has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The veteran was afforded a personal hearing in 
October 2003.  In view of the development that has been 
undertaken in this claim, further development is not needed 
to comply with VCAA.

II.	Entitlement to an increased evaluation for service-
connected facial scars involving the nose, lips, 
right cheek, and right forehead.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.
See 38 C.F.R. § 4.7 (2003).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran was granted service connection for 
small scars, nose and lips, non-tender, nor disfiguring, and 
was assigned a non-compensable rating, effective August 26, 
1975.  The veteran is currently assigned a 10 percent rating, 
effective September 25, 2002, under Diagnostic Code (DC) 
7800.  

A 10 percent rating is warranted where there is disfigurement 
of the head, face, or neck, with one characteristic of 
disfigurement.  A 30 percent rating is warranted where there 
is disfigurement of the head, face, or neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  A 50 percent rating is warranted where there 
is disfigurement of the head, face, or neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.
An 80 percent rating is warranted where there is 
disfigurement of the head, face, or neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  38 C.F.R. Part 4, §4.118, DC 7800 (2003). 

Under DC 7800, Note (1) sets forth the eight characteristics 
of disfigurement, for purposes of evaluation under § 4.118:  
(1) scar five or more inches (13 or more cm.) in length.  (2) 
scar at least one-quarter inch (0.6 cm.) wide at widest part.  
(3) surface contour of scar elevated or depressed on 
palpation.  (4) scar adherent to underlying tissue.  (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).  (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.).  (7) underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm.).  (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  

Note (2) states rate tissue loss of the auricle under DC 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.

As will be discussed below, the evidence in this case shows 
that an increase to a 30 percent evaluation is warranted, 
based on the criteria under DC 7800.  

In the instant appeal, the evidence of record shows that the 
veteran's service-connected facial scars show two 
characteristics of disfigurement.  At the December 2002 VA 
examination, objective findings indicated that the veteran 
had four facial scars.  The examiner stated that two of the 
facial scars - the scar on the bridge of the nose, and the 
scar on the right side of the forehead - were mildly 
elevated.  Furthermore, upon examination, the examiner stated 
that the veteran's scar on the bridge of his nose was 
minimally adherent to the underlying tissue. 

For the veteran to be entitled to an increased, 30 percent 
compensable rating for his facial scars under DC 7800, the 
evidence would have to show disfigurement of the head, face, 
or neck, with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks or lips).  Furthermore, the veteran 
is entitled to a 30 percent rating under DC 7800 where the 
evidence shows disfigurement of the head, face or neck, with 
two or three characteristics of disfigurement.  

The objective evidence from the December 2002 VA exam shows 
that the veteran has two of the eight characteristics of 
disfigurement, as set forth in Note (1) under DC 7800.  He 
has two facial scars that are mildly elevated, and one facial 
scar that is minimally adherent to the underlying tissue.  

It should be noted, however, that a 50 percent evaluation for 
the veteran is not justified.  At his December 2002 VA exam, 
the examiner noted that the only mildly disfiguring scar was 
in the veteran's right forehead.  The examiner also noted 
that there was no underlying or surrounding tissue loss for 
any of the veteran's facial scars.  While the veteran's right 
forehead scar might be regarded as obvious to the naked eye, 
the evidence does not support the conclusion that there was 
"visible or palpable tissue loss" accompanied by "either 
gross distortion or asymmetry of two features or paired sets 
of features."  Furthermore, the evidence of record does not 
show that the veteran had four or five characteristics of 
disfigurement.  At the December 2002 VA exam, none of the 
veteran's scars were noted as being five or more inches in 
length, or being at least one-quarter inch wide at the widest 
part.  The texture of all four scars was regarded as normal.  
The skin was not noted as hypo- or hyper-pigmented in an area 
exceeding six square inches.  Lastly, there was no underlying 
soft tissue loss in an area exceeding six square inches.  

In sum, while the disability picture does not completely 
conform to the criteria for a 30 percent rating, it more 
nearly approximates the criteria required for the 30 percent 
evaluation than it approximates the criteria for a 10 percent 
rating.  Pursuant to 38 C.F.R. § 4.7 (2003) and with all 
reasonable doubt resolved in the veteran's favor, the Board 
concludes that an increase to a 30 percent evaluation is 
appropriate.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).



In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the M & ROC 
ordered a VA examination to determine the extent of the 
veteran's facial scars disability.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the M & ROC and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.


ORDER

Entitlement to an increased disability rating of 30 percent, 
and no more, for 
service-connected facial scars involving the nose, lips, 
right cheek and right forehead, is granted.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



